PER CURIAM.
The application below was substantially for a direction to the clerk to amend the postea forming part of the judg ment roll, by stating therein that the complaint was dismissed “on the ground that it did not state facts sufficient to constitute a cause of action.” The trial judge heard the application, and denied the motion, stating, in an opinion filed by him, that the complaint was not dismissed for insufficiency, but upon the proofs. For this and the further reason that the specific grounds or reasons for the dismissal are not required to appear by the postea, the order appealed from was properly made. There is nothing in the postea declaring that the dismissal was “on the merits,” nor does anything appear by the record which bars another action or in any manner prejudices the plaintiff. It follows that the order must be affirmed, with costs.